Title: From Thomas Jefferson to Peter Maverick, 22 September 1824
From: Jefferson, Thomas
To: Maverick, Peter


Sir
Monticello
Sep. 22. 24
In my letter of Nov. 20. 22. I requested you to retain the Plate which you engraved of the University of Virginia until further orders. I am now to desire you to strike off 200 copies more, having first corrected the plate. I send you a copy with the  alterations of the engraving which are desired to be previously made. they are as follow.1st engrave the Nos 1. 2. 3. &c within the dormitories as done in this copy.2d add another Dormitory No 55. as you see sketched here at the left hand bottom corner, exactly like No 56. at the right hand bottom corner.3d make the alteration which you see drawn here between the Portico of the Rotunda and the corner of the Pavilions I. and II. on each blank.I inclose a printed explanation of the drawing from which you will better understand these terms be pleased to forward the copies by water to Colo B. Peyton, of Richd under my address still retaining the copper plate, and  sending your bill to me by mail, and the remittance shall be made you without delay. accept my respectful salutnsTh: J.